Case 1:19-cv-00118-.]|\/|F Document 9 Filed 01/09/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Coding Technologies, LLC vs. Iconix Ecom, LLC d/b/a Oce:\n Pacific l:l9-CV-00118
Affldavit of Service
Received by Orange Legal on theg *TH day of llam]a ry at q 01 0 g iM/AM to

be served upon lconix Ecom, LLC d/b/a Ocean Pacit`lc

Ondw Bth<wyMUanuary 2019tlg:30 PMM®&L DENORRIS BRITT ,
SERVED the within named individual at -
in the manner indicated below:

 

( ) INDIVIDUAL SERVICE, by personally delivering a copy of the below-listed documents to the named
Individual.

( ) SUBSTITUTE SERVlCE, by leaving a copy of the below-listed documents at his/her usual place of
abode with

(NAME), as (RELATlONSHlP) :a
person residing therein of suitable age and discretion who con i`u'nied the Individual resides at the above
address and informed that person ot` the contents thereot`.

 

(XXCORPORATE SERVICE, by personally leaving a copy of the below-listed documents with
AMY MCLAREN (NAME) PROCESS AGENT (TITLE) a
person authorized to accept service and informed the person of the contents thereof
'j
Documents to be
Seyved; SUMMONS & COMPLAINT

 

 

THE DESCRIPTlON OF THE PERSON WITH WHOl\/I THE COP'Y OF THIS PROCESS WAS LEFT IS
AS FOLLOWS:

Race w Age 35 sex F Height 5'5 weight 130 Hair Bro ciasses)®<orN

 

l,.b,eing tirst,duly sworn on oath, depose and state: l am a citizen of the United States, over the age of
eighteen, not a party to nor interested in the above entitled action, and have the proper authority in the
jurisdiction in which this service was made, pursuant to Chapter 48 of Florida Statutes. Under penalties of
perjury, I declare that I have read the foregoi‘n§,dgcuinent and that the facts stated in it are true and accurate

 

 

 

NAME;DENORRIS BRITT G/\ (C|§`% 1/8/19
Print Si§nature Server lD # Date
State of _ _ DE County of NEW CASTLE
S,wo /Hd subscr ed before me on thithh day of January 30 'l 9 by the Afflant who
%iséé'rs`onally kno to me.

 

Notary Public

 

KEVlN DUNN
NOTARY PUBLlC
`_S,TATE OF DELAWARE '

` inmission Expires September 14, 2020

529()33

 

 

